Exhibit 10.1

 

SECOND AMENDMENT TO THE

UNITED THERAPEUTICS CORPORATION

SHARE TRACKING AWARDS PLAN

 

WHEREAS, United Therapeutics Corporation (the “Corporation”) maintains the
United Therapeutics Corporation Share Tracking Awards Plan, which became
effective as June 1, 2008, and was amended on September 14, 2009 (the “Plan”);
and

 

WHEREAS, the Board of Directors of the Corporation has the authority under
Section 10.1 of the Plan to amend the Plan at any time.

 

NOW, THEREFORE, Article 5 of the Plan is hereby amended to add Section 5.6,
which shall read as follows:

 

5.6.         No Future Share Tracking Awards.  Notwithstanding any provision of
this Plan to the contrary, including Section 5.1, there shall be no further
Awards issued under this Plan after February 1, 2012 (provided that outstanding
Awards shall remain subject to adjustment pursuant to Article 7 hereof).  For
the avoidance of doubt, any Awards granted prior to February 1, 2012 which
thereafter expire, are cancelled, are forfeited or are otherwise terminated
unexercised, shall not be available for future Awards hereunder.

 

This Second Amendment to the Plan shall become effective upon its adoption by
the Board of Directors of the Corporation.

 

--------------------------------------------------------------------------------